Citation Nr: 0605079	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  02-21 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than August 6, 1991, 
for the grant of service connection for diabetes mellitus due 
to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to May 1967, 
and again from August 1967 to October 1973, including 
honorable service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted service connection for 
diabetes mellitus and assigned an effective date of August 6, 
1991, for that grant of benefits.  The Board first considered 
this appeal in September 2004 and remanded the matter for 
compliance with the Veterans Claims Assistance Act of 2000.  
The Board notes that newly submitted evidence received at the 
Board in December 2005 is not related to the issue on appeal.  
Thus, this matter is properly before the Board for appellate 
consideration.

In October 2004, the veteran requested an increased rating 
for his diabetes mellitus.  That claim has not been 
adjudicated and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is first shown to have a diagnosis of 
diabetes mellitus on August 5, 1991.

3.  The veteran first submitted his claim of entitlement to 
service connection for diabetes mellitus on August 6, 1991.




CONCLUSION OF LAW

Criteria for an effective date prior to August 6, 1991, for 
the grant of entitlement to service connection for diabetes 
mellitus have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.400, 3.816 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in November 2004, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Court specifically stated in Pelegrini, however, that it was 
not requiring the voiding or nullification of any AOJ action 
or decision, only finding that appellants are entitled to 
VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating action upon 
which this appeal is based and the Board specifically finds 
that the veteran was not prejudiced by the post-AOJ decision 
notice because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claim.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before a 
hearing officer at the RO and/or before the Board even though 
he declined to do so.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
As such, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.

The veteran contends that an effective date earlier than 
August 1991 should be assigned for the grant of service 
connection for diabetes mellitus because he was diagnosed 
long before that date and had submitted numerous claims prior 
to August 1991.  He has submitted numerous letters during the 
course of this appeal reflecting various dates of when he was 
first diagnosed as having diabetes and when he first began 
participating in treatment for diabetes; the dates range from 
1978 to 1991.

The medical evidence of record shows that the veteran was 
treated for a plethora of physical complaints from 1989 to 
1991.  He was hospitalized in September 1989 for hernia 
repair and a medical history that included many diagnoses did 
not include diabetes.  Upon VA examination in March 1990, 
there is no mention of a diagnosis of diabetes.

In 1991, the veteran was counseled on weight loss due to his 
obesity and sleep apnea.  On May 9, 1991, it was noted that 
he had high blood sugar and needed to be evaluated; an 
appointment was set for August 2, 1991.  A July 23, 1991 
metabolic clinic note reflects the need to rule out diabetes 
mellitus.  A treatment note dated August 5, 1991, includes a 
diagnosis of new onset diabetes mellitus.

On August 6, 1991, the veteran submitted a letter requesting 
consideration for diabetes.  He followed this claim with 
submission of an application for VA benefits on October 28, 
1991.  On the application form, the veteran advised that he 
had been diagnosed as having diabetes mellitus on August 5, 
1991.  He requested consideration of entitlement to service 
connection based on his exposure to Agent Orange during his 
service in Vietnam.

The record clearly shows that the veteran submitted a number 
of requests to be considered for service-connection benefits 
due to his exposure to Agent Orange throughout 1990.  At no 
time prior to August 6, 1991, however, did the veteran advise 
VA that he had been diagnosed as having diabetes mellitus or, 
for that matter, that he suspected he had diabetes.  
Subsequent to his August 6, 1991, application that included 
the date of diagnosis, correspondence from the veteran 
included dates of treatment and diagnosis earlier than August 
1991.  The veteran has not, however, submitted any evidence 
of diagnosis prior to August 1991 nor of a submission of a 
claim for service connection for diabetes prior to August 
1991.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.  If application for benefits is received 
within one year of discharge or release from service, the 
effective date of an award of disability compensation shall 
be the day following the date of discharge or release from 
service.  See 38 U.S.C.A. § 5110(b)(1).

A report of examination or hospitalization will be accepted 
as an informal claim for benefits if the report relates to a 
disability which may establish entitlement.  The report, 
however, must relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  See 38 C.F.R. § 3.157.

This claim is subject to interpretation under the Nehmer v. 
United States Veterans' Administration,  32 F. Supp. 2d 1175 
(N.D.Cal. 1999), stipulations.  The Nehmer stipulations were 
incorporated into a final regulation that became effective on 
September 24, 2003.  See 68 Fed. Reg. 50,966 (Aug. 25, 2003).  
The new regulation is 38 C.F.R. § 3.816(c)(2) and it allows 
for the assignment of an effective date prior to the 
enactment of the liberalizing regulation (the addition of 
Type II diabetes mellitus to the list of diseases in 38 
C.F.R. § 3.309(e) to be allowed presumptive service 
connection) if the original claim of entitlement to service 
connection for diabetes due to exposure to Agent Orange was 
outstanding between March 3, 1989, and July 9, 2001, the 
effective date of the regulation establishing a presumption 
of service connection for Type II diabetes mellitus.  The 
date of the award will be the later of the date such claim 
was received by VA or the date the disability arose, except 
as otherwise provided for claims received within one year of 
discharge from service.  

Given the evidence of record, the Board finds that the 
effective date appropriate for assignment for entitlement to 
service connection for diabetes is August 6, 1991, the date 
the RO was advised that the veteran was diagnosed as having 
diabetes.  The veteran first mentioned to the RO that he had 
diabetes on August 6, 1991, and then submitted his 
application for compensation benefits reflecting that he had 
been found to have the disability on August 5, 1991.  Because 
the claim was denied in a January 1992 rating decision and 
later revived by the grant of service connection based on 
liberalizing law, the Board finds that the claim was 
outstanding during the specified time period so as to allow 
for the assignment of the date of claim as the effective date 
of the grant of benefits pursuant to 38 C.F.R. § 3.816(c)(2).  

The Board points out that it carefully reviewed the entire 
claims folder to ensure that the first notice VA had, 
constructively through treatment records or specifically 
through notice by the veteran, was the date to be assigned as 
the date of claim.  Treatment notes include a notation to 
rule out diabetes in July 1991, but the actual diagnosis of 
the disability is dated August 5, 1991.  Although the veteran 
has more recently made assertions that he had diabetes prior 
to August 1991, the evidence contemporaneous with his 
application for benefits clearly shows that he was first 
diagnosed as having diabetes one day prior to submitting his 
claim.
Consequently, because the date of claim is later than the 
date the disability actually arose, the date of claim is the 
appropriate date for assignment to the grant of compensation 
benefits. 

The record clearly shows that the veteran's claims were filed 
many years after his discharge from service.  Additionally, 
his 1990 claims cannot be construed as a claim for 
entitlement to service connection for diabetes because the 
veteran never specifically advised VA at that time that he 
believed he had diabetes as a result of exposure to Agent 
Orange.  As such, when considering all evidence of record, 
the Board finds that the request for an earlier effective 
date for the grant of entitlement to service connection for 
diabetes must be denied.


ORDER

An effective date earlier than August 6, 1991, for the grant 
of entitlement to service connection for diabetes mellitus is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


